                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 LEAR CORPORATION,

         Plaintiff,                                   Case No. 13-cv-12937
                                                      Honorable Laurie J. Michelson
 v.

 NHK SEATING OF AMERICA INC.,

         Defendant.


               ORDER ADOPTING SPECIAL MASTER’S REPORTS AND
                        RECOMMENDATIONS [136, 137]


       Plaintiff Lear Corporation holds five patents generally directed to headrests that move upon

a front or rear impact to a vehicle. Lear claims that Defendant NHK Seating of America makes or

sells products (or aids others in making and selling products) that are covered by some of the

claims of these five patents. In particular, Lear asserts that NSA is liable for directly or indirectly

infringing claims 14, 45, 49, 57, 62, 86, 90, and 94 of U.S. Patent No. 5,378,043; claim 15 of U.S.

Patent No. 6,655,733; claims 4 and 17 of U.S. Patent No. 6,631,949; claims 1, 4, 5, 18, and 19 of

U.S. Patent No. 7,455,357; and claim 2 of U.S. Patent No. 8,434,818.

       In September 2018, NHK filed a motion for summary judgment, arguing that it did not

infringe the asserted claims. (ECF No. 113.) Believing that NHK’s summary-judgment motion

raised “new theories of non-infringement” that were not part of NHK’s Final Non-Infringement

Contentions, Lear filed a motion to “strike NHK’s new theories.” (ECF No. 121, PageID.5102.)

       After the motions were filed, the Court held two telephone-status conferences with the

parties. (See ECF No. 131, 132.) Following those conferences, the Court decided that reappointing

Retired Judge James F. Davis as special master would expedite resolution. (See ECF No. 133.) In
this Court’s order reappointing Judge Davis as special master, the Court stated, “pursuant to the

parties’ agreement, each side is only permitted to ask (via objections) this Court to review two (or,

if truly necessary, three) [summary-judgment] issues; for purposes of preserving an issue for

appeal, the parties may object to any number of Judge Davis’ findings.” (ECF No. 133,

PageID.5219.)

       Judge Davis has issued two reports and recommendations on the two motions. (ECF No.

136, 137.) He recommends denying NHK’s motion for summary judgment in full. (See ECF No.

136, PageID.5243.) And he recommends denying Lear’s request to strike NHK’s allegedly new

infringement theories but permitting Lear to supplement its final infringement contentions in

certain respects. (ECF No. 137, PageID.5246.)

       Lear has filed no objections to either report and recommendation.

       NHK objects to only Judge Davis’ summary-judgment report and recommendation. (ECF

No. 138.) NHK says that it “objects to each and every ruling in the Special Master Report that does

not comport with the non-infringement positions advanced by Defendant.” (Id.) NHK further says

that it objects “to preserve its rights to appeal any and all aspects of the ruling.” (ECF No. 138,

PageID.5248; see also id. at PageID.5249 (reserving “rights to appeal any and all aspects of any

ruling that the Court adopts from the Special Master Report that differs from the positions taken

by Defendant”).)

       Apparently viewing NHK’s objections as merely preserving issues for the Federal Circuit

Court of Appeals, Lear has not responded to NHK’s objections.

       This Court too views NHK’s objections as merely preserving issues for the Federal Circuit

Court of Appeals. As noted, the Court contemplated that the parties would specify two or three

summary-judgment issues for this Court’s review. NHK’s objections do not do that. So, it appears,



                                                 2
NHK’s objections are for purposes of maintaining its non-infringement positions on appeal to the

Federal Circuit.

       Accordingly, and having reviewed both of Judge Davis’ reports and recommendations, the

Court hereby ADOPTS Judge Davis’ two reports and ACCEPTS his two recommendations (ECF

Nos. 136, 137).

       SO ORDERED.

                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE

Date: August 19, 2019




                                    CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the
attorneys and/or parties of record by electronic means or U.S. Mail on August 19, 2019.

                                            s/William Barkholz
                                            Case Manager to
                                            Honorable Laurie J. Michelson




                                               3
